Title: To George Washington from Thomas Johnson, 12 February 1795
From: Johnson, Thomas
To: Washington, George


        
          Sir.
          George Town [D.C.] 12th [February] 1795.
        
        Whilst I was here the latter End of Decr and Beginning of January claiming and endeavering to perfect my Title to the Square adjoining the Bridge to the Left as you go into the City Mr Scott several Times spoke to me to consent that a Street should pass thro’ it by the Water; the Street 30 feet wide, the smallest Breadth proposed, would take of the Square what cost

me about 150£ for that Reason and others I refused to consent and thought the Idea was waved ’till my coming down now on other Business when I found that it is extended and persisted in and the Commissioners have gratified me with a Copy of the Paragraph of their Letter to you of the 29th of January on this Subject to which I understand they have yet no Answer—I have to request, as I told them I should, that you will not determine in favor of this Alteration without having the Circumstances & Consequences very fully before you and indeed I believe they can be fully collected only on the Spot. I am sir with great Respect & Truth Your most obedt Servant
        
          Th. Johnson
        
      